Citation Nr: 1815900	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-42 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to the service-connected disability of migraine headaches.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for acquired psychiatric disorder (other than PTSD), to include depressive disorder and anxiety disorder, as secondary to the service-connected disability of migraine headaches.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas (Agency of Original Jurisdiction (AOJ)).  

In an October 2015 Board decision, the Board remanded the issues of service connection for sleep apnea and acquired psychiatric disorder for further development. Specifically, the Board directed the RO to issue a Statement of the Case (SOC) to the Veteran so he could perfect his appeal on these issues. The Veteran did so in November 2015.

After the AOJ last adjudicated the claims, the Veteran submitted additional evidence in support of his appeal. As a substantive appeal in this case was filed after February 2, 2013, the applicable version of 38 U.S.C. § 7105(e) provides an automatic waiver of initial AOJ review. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Sleep apnea was not shown to be present during active military service; has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease; nor is it shown to be due to or aggravated by the service-connected migraine headaches.

2. The Veteran does not manifest PTSD.

3. The Veteran's depressive disorder, anxiety disorder and unspecified insomnia disorder are aggravated by service-connected migraines.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea, to include as secondary to service-connected migraine headaches, are not met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for service connection for PTSD are not met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.304 (2017).

3. The criteria for service connection for an acquired psychiatric disorder (other than PTSD) have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). There has also been no argument raised as the adequacy of VA examination. Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Relevant Laws and Regulations

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). The Board assesses both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Service Connection for Sleep Apnea, to include as secondary to the service-connected disability of migraine headaches

The Veteran was diagnosed with sleep apnea in 2013. He had been referred for sleep study due to symptoms of awakenings with gasping or choking, witnessed cessation of breathing and excessive sleepiness. He alleges that his sleep apnea has been caused or aggravated by his service-connected migraine headaches. In this respect, he believes that his sleep is being interrupted by his migraine headaches.

In December 2015, the Veteran underwent a VA examination regarding his currently-diagnosed sleep apnea and his service-connected migraines. The examiner found that, while the Veteran had sleep apnea, it was not as likely as not proximately due to or the result of his service-connected migraines. Rather, the examiner found that the sleep apnea was most likely the result of the Veteran's weight gain over time. The examiner also noted that sleep apnea also had a biological component, where sufferers frequently had smaller upper airways that are genetically determined. Accordingly, the examiner found no etiological relationship to the onset of sleep apnea or aggravation of sleep apnea. 

The Board places great probative weight on the VA examiner's opinion as this examiner has the medical expertise and training to competently speak to the potential causal relationship between migraine headaches and sleep apnea - either by direct causation or aggravation.

On the other hand, the only other opinion in this case consists of the Veteran and his lay witnesses who believe that sleep disturbance caused by migraine headaches causes or aggravates sleep apnea. The Board notes that the Veteran and his family members are competent to report symptoms and observations. Barr v. Nicholson, 21 Vet. App. 303 (2007). Notably, neither the Veteran nor his witnesses described the onset of sleep apnea symptoms during service and there is otherwise no lay or medical evidence suggesting the onset of sleep apnea in service. The Board considers the diagnosis of a sleep apnea disability beyond its own competence to evaluate based upon its own knowledge and expertise. It follows that the Veteran and lay witness similarly offered opinions are also not competent evidence, although the observed symptoms described may be useful to an expert in evaluating the Veteran's condition. See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Because the record does not indicate that the Veteran, or the others offering lay observations, have medical expertise, those lay opinions relating sleep apnea to migraines hold no probative value. 

Having considered the issue of service connection for sleep apnea as secondary to the Veteran's migraines, the Board will also consider the issue of direct service connection. In order to prevail on a direct service claim, the evidence must establish a current diagnosis, which the Board concedes, an in service injury or illness, and a causal relationship between the two.

In this case, the Veteran's service treatment records are silent for any complaints of sleep disturbances. Additionally, the record does not contain any evidence to indicate that the Veteran had sleep problems, such as snoring or fatigue, in service. In his statements in support of his claims, the Veteran has not asserted that his sleep apnea had its origins in service. Rather, he has asserted that it has been caused by his increasing migraines. As discussed above, the Veteran's statements regarding causation are of no probative value. However, the Board finds that there is no probative evidence that established that the Veteran's November 2013 diagnosis of sleep apnea is related to his service. 

In conclusion, the Board finds the preponderance of the evidence is against finding that sleep apnea began in or is related to service or is secondary to service-connected migraine headaches. Additionally, the condition is not a presumptive condition under 38 C.F.R. § 3.309(a). Accordingly, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. Therefore, the Board finds that service connection is not warranted.

Service Connection for PTSD

The Veteran seeks service connection for PTSD. He asserts that he has PTSD due to "stress related to training completion, frequent dreams and panic attacks at night about failure to accomplish goals that were set out to complete, fear of not meeting deadlines, felt under pressure, headaches start to increase due to worrying and stress from military experiences during training." See VA Form 21-0781, dated May 13, 2014.

VA regulations provide that service connection for PTSD requires medical evidence of a PTSD diagnosis. 38 C.F.R. § 3.304(f). Neither the Veteran's STRs nor his postservice medical records contain a diagnosis of PTSD. In September 2014, the Veteran underwent a VA psychiatric examination. The examiner diagnosed the Veteran with depressive disorder, anxiety disorder and psychosis NOS. The examiner did not diagnose the Veteran with PTSD. In the absence of a PTSD diagnosis, service connection for PTSD is unavailable. 38 C.F.R. § 3.304(f).

In this case, the Veteran and his lay witnesses offer their own opinion that he manifests PTSD due to symptoms such as nightmares, flashbacks, etc. However, their opinion as the appropriate diagnosis for the Veteran's symptoms holds no probative value. See Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify).,

Upon careful review of the evidence of record, the Board finds service connection for PTSD is not warranted as the medical evidence does not show a diagnosis of PTSD.

In the absence of evidence of a current disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). The Veteran has not submitted any medical evidence that shows he has been diagnosed with PTSD. Hence, service connection cannot be granted.




Acquired psychiatric disorder other than PTSD

The Board does find, however, that the Veteran's depressive disorder, anxiety disorder and unspecified insomnia disorder are aggravated by his service-connected migraines. The Veteran has repeatedly reported that the stress associated with his migraine headaches, to include lifestyle interruptions and loss of working time, has caused or aggravated an acquired psychiatric disorder. A May 2016 VA examiner has provided opinion that the Veteran is prone to stress reactions which include anxiety and depression. This examiner suggested that the Veteran developed depression during active service after being stressed with potential failure at training. As for the question of aggravation, the examiner opined as follows:

1) Directionality is impossible to assign. This veteran is prone to stress reactions that include anxiety and depression. To the extent that migraines are stressors for him, then yes, the depression and anxiety disorders are aggravated by his migraine headaches. However, it is also considered that headaches are exacerbated by stress, anxiety, and depression, and so the opposite is also true: that his migraine headaches are aggravated by his depression and anxiety conditions.

2) This question is impossible to answer, as it is likely that his depression and anxiety fluctuate with his stressors (e.g., divorce), and the particular levels of depression and/or anxiety depend at least in part on his current stressors. Moreover, as stated in 1) the effects of anxiety/depression and of migraine headaches are likely bidirectional; the migraine headaches do not simply aggravate the depression/anxiety but are themselves aggravated by depression/anxiety.

The Board interprets this opinion as establishing that the Veteran's migraine headaches, at times, cause additional impairment of earning capacity from the underlying acquired psychiatric disorder. See Allen, 7 Vet. App. at 29 (the term disability as it pertains to secondary service connection refers to impairment of earning capacity due to disease, injury or defect rather than to the disease, injury or defect itself). The VA examiner did not quantitate the level of additional impairment of earning capacity from the underlying acquired psychiatric disorder caused by migraine headaches. When examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998). The Board therefore finds that the criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD have been met.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected disability of migraine headaches, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is granted.





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


